      Case 1-12-44491-ess        Doc 41     Filed 04/26/20     Entered 04/26/20 17:07:46




Law Offices of Mark Bernstein
                                                                            26 Court Street, Suite 2500
                                                                             Brooklyn, New York 11242
                                                                                    Tel. (917) 200-7270
                                                                      E-mail: bernsteinlaw@gmail.com




April 26, 2020


Via Electronic Case Filing
Chambers of the Honorable Elizabeth S. Stong
United States Bankruptcy Court
Eastern District of New York
271 Cadman Plaza East
Brooklyn, NY 11201

Re:    Donald and Vaidmatie Singh
       Case No: 12-44491-ess

Dear Judge Stong:

        Please let this confirm my telephonic appearance on behalf of the Debtor on the loss
mitigation status hearing scheduled for April 28, 2020 at 9:30 a.m. concerning the Debtors’
residence located at 109-20 110th Street. I attempted to contact prior counsel for PNC Bank
(“PNC”) in the state court foreclosure action and it is unclear if they are representing PNC here.



                                              Respectfully submitted,

                                              /s/ Mark R. Bernstein

                                              Mark R. Bernstein
